DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 9 recites “at a computer system” which should be “a computer system”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 1-10 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03.
2A – Prong 1: The claims 1-10 recites a judicial exception by reciting the limitations of receiving biometric parameters in response to determining detecting the set of health measruemnt criteria are satisfied. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “measuring biometric parameter”. That is, other than reciting “measuring” data, 
2A – Prong 2: The claims 1-10 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. sensors viewable in a housing, illuminating a volume outside the outer housing, user input, ….) do not amount to significantly more. For example, obtaining physiological signal is equivalent to receiving is similar to gathering data, (i.e., gathering data/statistics MPEP 2106.05(d)(II)); performing analysis (i.e., as generic devices, a “computer-implemented” method, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output); measuring parameters with generic sensors is insignificant extra-solution activity (i.e., gathering data/statistics MPEP 2106.05(d)(II)); processing data with a generic processor is insignificant extra-solution activity (i.e., gathering data/statistics MPEP 2106.05(d)(II)).
2B: As discussed with respect to step 2A prong two, the additional elements of the type of housing, user input, etc.,  in the dependent claims amounts to no more than mere 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the second mode corresponds to a mode of the system that has been identified, via a set of one or more user inputs that were previously received, as a mode during which measuring the biometric parameter does not occur without user input initiating the measurement”. Claim 4 depends directly on claim 1 which requires the second 
Claim 4 recites “receiving a set of one or more inputs” in line 6; it is unclear if this is the same set of one or more user inputs as in line 2 or not. 
Claim 4 recites the limitation “a request” in line 8; it is unclear if this is the same request as in line 7 or not. 
Claim 4 recites the limitation “a value of the biometric value” in line 10; it is unclear if this is the same value as in claim 1 or not.
Claim 5 recites the limitation “in response to receiving the input of the first type: in accordance with a determination that the computer system is not in the second mode…”; claim 5 depends directly from claim 1. It is vague and confusing whether the limitation of claim 5 intends to eliminate or replace the limitations required by claim 1. Is the input of a first type is used to make a determination that the computer system is not in the second mode?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-10 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by US Pat Pub No. 20130072765 granted to Kahn et al. (hereinafter “Kahn”).	
Regarding claim 1, Kahn discloses a computer system (para 0016 body-worn monitor, wristband device 210/310), comprising: a set of one or more biometric sensors (para 0031, plurality of sensors 320); one or more processors (fig. 3 health analysis system 360; data integration logic 323; power management system 370; and 11, processing unit 1110); and memory storing one or more programs configured to be executed by the one or more processors (para 0130), the one or more programs including instructions for: detecting that a first set of health measurement criteria are satisfied; and in response to detecting that the set of health measurement criteria are satisfied: in accordance with a determination that the computer system is in a first mode, measuring, via the set of one or more biometric sensors, a value of a biometric parameter; and in accordance with a determination that the computer system is in a second mode, different from the first mode, forgoing measuring the biometric parameter (figs 4-5, para 0053-0056, receive sensor data from sensors in wristband to determine whether the wristband is being worn…temperature data, accelerometer data, and other sensor data, alone or in combination, may be used to determine whether the wristband is being worn…. If the wristband is inactive, at block 440 it is put into low power mode. Low power mode, in one embodiment, reduces the sensor testing frequencies, and may put portions of the wristband to sleep, or turn them off…If the wristband is found to be active, at block 450, the sensor data is monitored, stored, and analyzed.).  

Regarding claim 2, Kahn discloses the computer system of claim 1, wherein the computer system includes an outer housing (para 0021) and wherein measuring the value of the biometric parameter includes activating a sensor that is visible from a viewing perspective outside the outer housing (para 0032, a body-facing thermometer (e.g. a thermometer designed to be in contact with the user's body to measure body temperature)).  

Regarding claim 7, Kahn discloses the computer system of claim 1, wherein the biometric parameter is heart rate (para 0031 “heart rate sensor 345”).  

Regarding claim 8, Kahn discloses the computer system of claim 1, wherein the biometric parameter is a blood oxygen level (para 0031 “blood oxygen sensor 340”).  

Regarding claim 9, Khan discloses a method (claim 17, figs 4-5), comprising: at a computer system (para 0025) that is in communication with a set of one or more biometric sensors (para 0031, plurality of sensors 320): detecting that a first set of health measurement criteria are satisfied; and in response to detecting that the set of health measurement criteria are satisfied: in accordance with a determination that the computer system is in a first mode, measuring, via the set of one or more biometric sensors, a value of a biometric parameter; and in accordance with a determination that the computer system is in a second mode, different from the first mode, forgoing measuring the biometric parameter(figs 4-5, para 0053-0056, receive sensor data from sensors in wristband to determine whether the wristband is being worn…temperature data, accelerometer data, and other sensor data, alone or in combination, may be used to determine whether the wristband is being worn…. If the wristband is inactive, 

Regarding claim 10, Khan discloses a non-transitory computer-readable storage medium storing one or more programs (para 0025, 130) configured to be executed by one or more processors of a computer system that is in communication with a set of one or more biometric sensors (para 0031, plurality of sensors 320), the one or more programs including instructions for: detecting that a first set of health measurement criteria are satisfied; and in response to detecting that the set of health measurement criteria are satisfied: in accordance with a determination that the computer system is in a first mode, measuring, via the set of one or more biometric sensors, a value of a biometric parameter; and in accordance with a determination that the computer system is in a second mode, different from the first mode, forgoing measuring the biometric parameter (figs 4-5, para 0053-0056, receive sensor data from sensors in wristband to determine whether the wristband is being worn…temperature data, accelerometer data, and other sensor data, alone or in combination, may be used to determine whether the wristband is being worn…. If the wristband is inactive, at block 440 it is put into low power mode. Low power mode, in one embodiment, reduces the sensor testing frequencies, and may put portions of the wristband to sleep, or turn them off…If the wristband is found to be active, at block 450, the sensor data is monitored, stored, and analyzed.).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US Pat Pub No. 20130072765) in view of US Pat Pub No. 20170188893A1 granted to Venkatraman et al. (hereinafter “Venkatraman”).
Regarding claim 3, Kahn discloses the computer system of claim 1, wherein: the computer system includes an outer housing  (para 0021) and a light generation component configured to illuminate a volume outside the outer housing (para 0017), but fails to disclose measuring the value of the biometric parameter includes activating the light generation component and increasing the brightness of the volume outside the outer housing.  
Venkatraman teaches a similar wearable device having a standby mode wherein the biometric monitoring device may automatically detect or determine whether it is or is not attached to, disposed on, and/or being worn by a user (para 0127) and in response to detecting or determining that the biometric monitoring device is not attached to, disposed on, and/or being worn by a user, the biometric monitoring device (or selected portions thereof) may implement or be placed in a low power mode of operation. This allows the device to reduce its power consumption—for example, by “disabling” or adjusting the operating conditions of the stress and/or heart rate detection sensors and/or circuitry in addition to other device circuitry or displays (for example, by reducing the duty cycle of or disabling the light source(s) and/or 

Regarding claim 4, Kahn discloses the computer system of claim 1, Khan discloses having a user interface 375 may include input and/or output mechanisms that enable the wristband to interact with the user (para 0043) but fails to disclose wherein the second mode corresponds to a mode of the system that has been identified, via a set of one or more user inputs that were previously received, as a mode during which measuring the biometric parameter does not occur without user input initiating the measurement, wherein the one or more programs further include instructions for: while the computer system is in the second mode, receiving a set of one or more inputs corresponding to a request to measure the biometric parameter; and in response to receiving the set of one or more inputs corresponding to a request to measure the biometric parameter, measuring, via the set of one or more biometric sensors, a value of the biometric parameter.
Venkatraman teaches a similar wearable device having a standby mode wherein the biometric monitoring device may automatically detect or determine whether it is or is not 

Regarding claim 5, Kahn discloses the computer system of claim 1, wherein the one or more programs further include instructions for: receiving an input of a first type; and in response to receiving the input of the first type: in accordance with a determination that the computer system is not in the second mode (para 0031, plurality of sensors 320; input from the sensors), and in accordance with a determination that the computer system is in the second mode, forgo increasing the brightness of the display generation component (para 0053-0056; but fails to disclose increasing the brightness of a display generation component that is in communication with the computer system.
Venkatraman teaches a similar wearable device having a standby mode wherein the biometric monitoring device may automatically detect or determine whether it is or is not attached to, disposed on, and/or being worn by a user (para 0127) and in response to detecting or determining that the biometric monitoring device is not attached to, disposed on, and/or being worn by a user, the biometric monitoring device (or selected portions thereof) may implement or be placed in a low power mode of operation. This allows the device to reduce its power consumption—for example, by “disabling” or adjusting the operating conditions of the stress and/or heart rate detection sensors and/or circuitry in addition to other device circuitry or displays (for example, by reducing the duty cycle of or disabling the light source(s) and/or detector(s), turning off the device display, and/or disabling or attenuating associated circuitry or portions thereof) (para 0127; it is understood that the display would be brighter when turned on and less bright when turned off). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kahn with the teachings of Venkatraman to provide the user the option of putting the device into a mode of operation to generate measurements on demand or at a faster rate to provide the predictable result of reducing power consumption while allowing the measurements to be taken as desired by the user.

Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US Pat Pub No. 20130072765) in view of US Pat Pub No. 20140266776 granted to Miller et al. (hereinafter “Miller” – recited on IDS).
Regarding claim 6, Kahn discloses the computer system of claim 1, and discloses determining the user is sleeping based on time of day (para 0070) but fails to explicitly disclose wherein the computer system is in the second mode when a current time corresponds to a predetermined period of time.  
Miller teaches a similar device having a normal mode and a low power mode (para 0014). Miller’s device collects by prompting a user to input a duration of time for the low power transmission mode, and wherein the display device and the sensor electronics module automatically exit the low power transmission mode after expiration of the duration of time; further comprising initiating the low power transmission mode responsive to receiving user input indicative of starting the low power transmission mode, and exiting the low power transmission mode responsive to receiving user input indicative of ending the low power transmission mode (para 0014) which allows the device to operate at lower power to extend battery life. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kahn with the teachings of Miller to provide the predictable result of scheduling the operation of the device to provide the predictable result of increasing battery life. 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792